‘I UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27687 BSQUARE CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1650880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 110th Avenue NE, Suite300,
